Citation Nr: 0910181	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-36 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to an effective date earlier than July 22, 2005, 
for the assignment of a 10 percent rating for gallbladder 
removal.




ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1971 to August 1994.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2005 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO), that assigned an increased 
10 percent rating for removal of gallbladder due to 
cholecystitis, effective from July 22, 2005 (the date of the 
claim for increase).  

This matter was before the Board in August 2008, when it was 
remanded for the RO to adjudicate the Veteran's inextricably 
intertwined claim of clear and unmistakable error (CUE) in a 
May 1995 rating decision (in that it assigned a 0 percent 
rating for the disability).  A November 2008 rating decision 
found there was no CUE in the May 1995 rating decision.  The 
Veteran was notified of that decision and of her appellate 
rights as to that decision.  To date she has not filed a 
notice of disagreement (NOD) with that decision, and that CUE 
claim is not before the Board.  The Board notes that the 
period for filing a timely NOD with the November 2008 rating 
decision has not yet expired.  Should the Veteran file a 
timely NOD, and prevail on appeal, the matter of entitlement 
to an earlier effective date may have to be revisited.


FINDINGS OF FACT

1.  A May 1995 rating decision granted service connection for 
postoperative cholecystitis, rated noncompensable, effective 
September 1, 1994; the Veteran was informed to the decision, 
and did not appeal the rating or the effective date assigned.

2.  On July 22, 2005, the Veteran filed a claim seeking an 
increased rating for her service-connected gallbladder 
disability; a December 2005 rating decision granted a 10 
percent rating for gallbladder removal due to cholecystitis, 
effective July 22, 2005.

3.  During the year prior to July 22, 2005, the Veteran's 
gallbladder removal was not shown to be symptomatic.


CONCLUSION OF LAW

An effective date prior to July 22, 2005, for the assignment 
of a 10 percent rating for gallbladder removal is not 
warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.157, 3.400, 4.114, Diagnostic Code 
(Code) 7318 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The matter before the Board is a "downstream" issue arising 
from the RO's December 2005 grant of an increased rating (and 
specifically from the effective date assigned).  A March 2006 
statement of the case provided notice on the "downstream" 
issue of an earlier effective date of award.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  The Veteran has had ample opportunity to respond.  
She has not alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).

All evidence relevant to the Veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings; generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The Veteran has not identified any pertinent 
evidence that remains outstanding (notably, she stated via 
November 2005 and April 2007 written correspondence that she 
had no additional evidence to submit.)  VA's duty to assist 
is met. Accordingly, the Board will address the merits of the 
claim.

II.  Factual Background

A May 1995 rating decision granted service connection for 
postoperative cholecystitis, rated noncompensable, effective 
September 1, 1994.  The Veteran was informed of that 
decision, and did not appeal the rating or effective date 
assigned.  Consequently, the May 1995 rating decision became 
final.  38 U.S.C.A. § 7105.  

In July 2005 the Veteran filed a claim seeking an increased 
rating for her service-connected gallbladder disability.  

On October 2005 VA examination, the Veteran reported that she 
has episodic diarrhea associated with different types of food 
ingestion.  She indicated that there had been at least 7 
episodes within the last 12 months where she had experienced 
colic or other abdominal pain, distention, nausea or 
vomiting.

A December 2005 rating decision granted a 10 percent rating 
for gallbladder removal due to cholecystitis, effective the 
date of claim for increase (July 22, 2005).  The Veteran 
filed an NOD with the effective date assigned, claiming that 
the increase should be retroactive to the date of award of 
service connection for cholecystitis.  She stated:

"My original claim was incorrectly coded with the wrong 
diagnosis (clear and unmistakable error).  Because my 
condition was incorrectly coded, my effective date 
should be May 26, 1995 (the original rating date)."

She further reiterated such contentions in her November 2006 
VA Form 9.

Pursuant to instructions in the Board's August 2008 remand, a 
November 2008 rating decision adjudicated the Veteran's claim 
of CUE in the May 1995 rating decision, and found there was 
no CUE in that decision.  As was noted above, the Veteran was 
notified of that determination, and of her appellate rights 
as to the determination.  To date, she has not filed a NOD 
with the November 2008 rating decision.

III.  Legal Criteria and Analysis

The effective date of an award based on a claim for increase 
is generally the date of receipt of the claim or the date 
entitlement arose, whichever is later [emphasis added].  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this 
rule provides that the effective date of an award of 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, it is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  When considering the appropriate effective 
date for an increased rating, VA must consider the evidence 
of disability during the period one year prior to the 
application.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

The Court has clarified that 38 C.F.R. § 3.400(o)(2) is 
applicable only where an increase in disability precedes 
(bold emphasis added) a claim for an increased disability 
rating.  In other cases, the general rule of 38 C.F.R. 
§ 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125 
(1997).  Section 3.400(o)(2) is intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty and is 
not intended to cover situations where a disability worsened 
gradually and imperceptibly over an extended period of time 
and there is no evidence of entitlement to increased 
evaluation prior to the date of claim.  See VAOPGCPREC 12-98 
(Sept. 23, 1998).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal 
claim is received within one year of an informal claim, it 
will be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155.  The report of an 
examination or hospitalization may constitute an informal 
claim for increase when the report relates to examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b)(1).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Under Code 7318 (for gall bladder removal) a 10 percent 
rating is warranted where there are mild symptoms; a 0 
percent rating is warranted where the condition is 
nonsymptomatic.  38 C.F.R. § 4.114.  

The Veteran argues, in part, that the effective date for the 
10 percent rating should be September 1, 1994, the effective 
date of the award of service connection, and the assignment 
of the initial 0 percent rating, for the disability .  
Significantly, the May 1995 rating decision which granted 
service connection and assigned the initial noncompensable 
rating was not appealed, and became final.  See 38 U.S.C.A. 
§ 7105.  While the Veteran has claimed there was CUE in that 
decision, she did not appeal the determination that there was 
not.  Hence, that decision remains final, and is a legal bar 
to a compensable rating prior to the date of that decision 
based on evidence then of record.  38 U.S.C.A. § 7105(b) and 
(c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a); See also 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).

What remains for consideration is whether subsequent to the 
May 1995 final rating decision, and prior to July 22, 2005, 
there was a formal or informal claim for an increased rating 
for the Veteran's gall bladder removal.  No such claim was 
received.  The earliest document in the claims file received 
after the May 1995 rating decision that can be construed as a 
claim for an increased rating for the Veteran's gall bladder 
disability is the July 22, 2005 informal claim for increase.

Under the governing law and regulations outlined above, the 
Board must review evidence dating back to July 22, 2004, to 
determine if within that one year prior to the date of claim 
there was evidence of record from which it was factually 
ascertainable that Veteran's gall bladder removal warranted a 
compensable rating (in which case the award could be 
retroactive to the date of such evidence).  

The record does not contain any evidence for the year prior 
to July 22, 2005 showing that the Veteran's gall bladder 
disability was symptomatic, so as to warrant a 10 percent 
rating (and it is not alleged that any such evidence is 
outstanding and constructively of record).  The evidence on 
which the increase to 10 percent was based was on the 
findings on October 2005 VA examination.  Without any 
clinical evidence in the record of gall bladder symptoms 
prior to July 22, 2005, it was not factually ascertainable 
that an increase in the Veteran's gallbladder disability 
occurred prior to that date.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim, 
and that the claim for an earlier effective date must be 
denied.  






ORDER

An effective date prior to July 22, 2005, for the assignment 
of a 10 percent rating for gallbladder removal is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


